J. A21043/20



NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                 :      IN THE SUPERIOR COURT OF
                                             :            PENNSYLVANIA
                      v.                     :
                                             :
MIGUEL GONZALEZ,                             :            No. 840 EDA 2020
                                             :
                            Appellant        :


               Appeal from the PCRA Order Entered March 15, 2019,
                 In the Court of Common Pleas of Monroe County
                 Criminal Division at No. CP-45-CR-0001582-2006


BEFORE: LAZARUS, J., DUBOW, J., AND FORD ELLIOTT, P.J.E.


MEMORANDUM BY FORD ELLIOTT, P.J.E.:                  FILED NOVEMBER 16, 2020

        Miguel Gonzalez appeals from the March 15, 2019 order, entered in the

Court of Common Pleas of Monroe County, denying his PCRA petition.1 After

careful review, we affirm.

        Appellant     was    charged    in   connection     with    the   death    of

Jeannette Claudio, his girlfriend/wife.2         The relevant factual history is as

follows:

               On November 18, 2006, police responded to a report
               of Jeannette Claudio lying dead in a house.
               [Appellant] also had a head wound and a loaded gun
               was found lying next to his body. [Appellant] was
               arrested and removed in an ambulance. [Appellant]
               survived and was apparently able to recover from the

1   42 Pa.C.S.A. §§ 9541-9546.

2   Ms. Claudio is alternatively referred to as either appellant’s girlfriend or wife.
J. A21043/20


            head wound. The couple’s two children were in the
            residence at the time of the murder.

PCRA court Rule 1925(a) opinion, 3/15/19 at 1. At trial, appellant’s counsel

conceded that appellant was the shooter, and presented a diminished capacity

defense, despite appellant’s testimony as to his innocence.      (Id. at 1, 3;

appellant’s PCRA petition, 7/19/18 at 3-4, ¶¶ 5(III), 6(A).)

      The relevant procedural history, as found by the PCRA court, is as

follows:

            On [October 7], 2008, after trial by jury, appellant
            was convicted of first[-]degree murder, [third-degree
            murder,] two counts of recklessly endangering
            another person, possession of a firearm prohibited,
            and     intercept[ed]     communication[s].[3]    On
            January 12, 2009, appellant was sentenced to life
            imprisonment      without     parole   followed    by
            incarceration of not less than four, nor more than
            eight years. [On January 21, 2009, appellant filed a
            motion for reconsideration of sentence which was
            denied by the trial court on January 23, 2009.]

            On February 10, 2009, appellant filed a notice of
            appeal to the Pennsylvania Superior Court. The
            Superior Court affirmed the conviction and judgment
            of   sentence    by     memorandum         decision on
            December 30, 2009. Appellant filed a petition for
            allowance of appeal with the Pennsylvania Supreme
            Court, which was denied on July 14, 2010. Following
            this denial, appellant did not file any petition for
            post-conviction relief at the state level.

            On December 9, 2010, appellant filed a pro se
            petition for federal habeas corpus relief in the United
            States District Court for the Eastern District of
            Pennsylvania alleging ineffective assistance of counsel

3 18 Pa.C.S.A. §§ 2501(a), 2502(c), 2705, 6105(a)(1), and 5703(1),
respectively.


                                     -2-
J. A21043/20


             and prosecutorial misconduct.         By order dated
             May 13, 2011, the case was transferred to the United
             States District Court for the Middle District of
             Pennsylvania. The District Court denied appellant’s
             habeas corpus petition for failure to exhaust state
             remedies and concluded, “[appellant] failed to qualify
             for any exception for his procedural default, as he
             ha[d] not alleged either cause and prejudice or a
             fundamental miscarriage of justice.” Gonzalez v.
             Pennsylvania, No. 4: CV-11-0955, 2014 WL
2090699, at *3 (M.D. Pa. 2014). On July 19, 2016,
             the United States Court of Appeals for the Third Circuit
             affirmed the District Court’s decision. Appellant filed
             a petition for writ of certiorari to the U.S. Supreme
             Court on January 12, 2017, which was denied on
             March 25, 2019.

             On July 19, 2018, appellant filed a pro se motion for
             post-conviction collateral relief. On August 3, 2018,
             [the PCRA court] appointed Brian Gaglione, Esq., as
             appellant’s counsel. On March 1[5], 2019, after
             hearing,[4] [the PCRA] court issued a PCRA opinion
             and order denying appellant’s PCRA petition and
             affording appellant thirty (30) days to file an appeal
             with the Pennsylvania Superior Court. Appointed
             counsel[,] Brian Gaglione, Esq., failed to file a timely
             appeal. On August 19, 2019, appellant filed a pro se
             PCRA petition for restoration of appellate rights,
             nunc pro tunc, based on the allegation his
             court-appointed counsel failed to file a timely appeal,
             and    that   said   failure    constituted    per   se
             ineffectiveness of counsel. On September 16, 2019,
             [the PCRA court] removed Brain [sic] Gaglione, Esq.,
             and appointed Janet Marsh Catina, Esq. as
             [appellant]’s court-appointed attorney and scheduled
             a hearing.

             On November 8, 2019, after hearing and with the
             concurrence of the Commonwealth, [the PCRA] court
             granted   [appellant]’s   pro    se   petition  for
             reinstatement of appellate rights, nunc pro tunc.
             Appellant was afforded thirty (30) days to file an

4   The hearing was held on January 7, 2010.


                                      -3-
J. A21043/20


            appeal with the Pennsylvania Superior Court.
            Appointed counsel, Janet Marsh Catina, Esq., failed to
            file a timely appeal. By order dated February 21,
            2020, [the PCRA] court reinstated appellant’s
            appellate rights and afforded thirty (30) days to file
            an appeal with the Pennsylvania Superior Court. In
            addition, [the PCRA court] removed Janet Marsh
            Catina, Esq. as counsel, and appointed Lauren E. Allu,
            Esq., as counsel to represent appellant for the purpose
            of appeal.

            Appellant filed his notice of appeal on March 2,
            2020. . . .

PCRA court Rule 1925(a) opinion, 4/15/20 at 1-3 (extraneous capitalization

omitted; some bolding and italics added). On March 4, 2020, the PCRA court

ordered appellant to file a concise statement of errors complained of on

appeal, pursuant to Pa.R.C.P. 1925(b). Appellant timely complied. The PCRA

court filed its Rule 1925(a) opinion on April 15, 2020, incorporating its prior

PCRA opinion and order of March 15, 2019.

      Appellant raises the following issues on appeal:

            1.     Did the trial [c]ourt commit reversible error
                   when it held that a new constitutional right was
                   not created by the Supreme Court’s decision in
                   McCoy v. Louisiana, 138 S. Ct. 1500 (2018)?

            2.     Did the trial [c]ourt commit reversible error
                   when it held that the holding in McCoy v.
                   Louisiana, 138 S. Ct. 1500 (2018) was not
                   retroactive?

Appellant’s brief at 6.

      In his brief, appellant contends:

            that his trial counsel was ineffective by questioning his
            innocence, presenting a diminished capacity defense


                                      -4-
J. A21043/20


               without consulting [a]ppellant of the overall trial
               strategy and contradicting [a]ppellant’s testimony in
               court that he was innocent. Appellant argued [sic] a
               violation of his constitutional rights under the Sixth
               Amendment of the U.S. Constitution as incorporated
               to the Commonwealth by the Fourteenth Amendment.
               Specifically, [that] his constitutional rights were
               violated when he was not able to decide on the
               objective of his defense.
Id. at 9 (citations omitted).     Appellant argues that McCoy created a new

constitutional right that “a criminal defendant has a constitutional right to

decide the objective of his defense,” and that this right applies retroactively.

(Id. at 11.)

      “When reviewing the denial of a PCRA petition, this court’s standard of

review is limited to whether the PCRA court’s determination is supported by

evidence of record and whether it is free of legal error. . . . We review the

PCRA court’s legal conclusions de novo.” Commonwealth v. Hart, 199 A.3d
475, 481 (Pa.Super. 2018) (citations and quotation marks omitted).

      Initially, we note that appellant does not contend that his PCRA petition

is timely. Rather, appellant argues that McCoy created a new constitutional

right, and therefore, he falls within the new constitutional right exception to

the   timeliness      requirement.       See    42    Pa.C.S.A.   § 9545(b)(iii).

Section 9545(b)(iii) provides that to invoke the constitutional right exception

to the timeliness requirement, the petitioner must prove that “the right

asserted is a constitutional right that was recognized by the Supreme Court

of the United States or the Supreme Court of Pennsylvania after the time



                                       -5-
J. A21043/20

period provided in this section and has been held by that court to apply

retroactively.” Id.

      Section 9545(b)(2) was amended to provide that, as to claims arising

after December 24, 2017, “[a]ny petition invoking an exception . . . shall be

filed within one year of the date the claim could have been presented.” Id.

The constitutional right exception runs from the date of the decision

recognizing the new right. See Commonwealth v. Secreti, 134 A.3d 77, 80

(Pa.Super. 2016). McCoy was decided on May 14, 2018. Thus, appellant had

until May 14, 2019, to bring a claim under the constitutional right timeliness

exception. Appellant satisfied the threshold requirement, for asserting the

new constitutional right exception to the timeliness requirement, by filing his

petition on July 19, 2018. To fall within the exception, however, this court

has held:

            [s]ubsection (iii) of Section 9545 has two
            requirements. First, it provides that the right asserted
            is a constitutional right that was recognized by the
            Supreme Court of the United States or this court after
            the time provided in this section. Second, it provides
            that the right “has been held” by “that court” to apply
            retroactively. Thus, a petitioner must prove that there
            is a “new” constitutional right and that the right “has
            been held” by that court to apply retroactively. The
            language “has been held” is in the past tense. These
            words mean that the action has already occurred, i.e.,
            “that court” has already held the new constitutional
            right to be retroactive to cases on collateral review.
            By employing the past tense in writing this provision,
            the legislature clearly intended that the right was
            already recognized at the time the petition was filed.




                                     -6-
J. A21043/20

Commonwealth v. Murphy, 180 A.3d 402, 405 (Pa.Super. 2018) (citation

omitted), appeal denied, 195 A.3d 559 (Pa. 2018).

      As to whether McCoy created a new constitutional right, the Supreme

Court held as follows:

            When a client expressly asserts that the objective of
            “his defence” is to maintain innocence of the charged
            criminal acts, his lawyer must abide by that objective
            and may not override it by conceding guilt.
            U.S. Const. Amdt. 6 (emphasis added) . . . .

            Preserving for the defendant the ability to decide
            whether to maintain his innocence should not displace
            counsel’s, or the court’s, respective trial management
            roles.

McCoy, 138 S. Ct. at 1509 (emphasis and quotation marks in original; some

citations omitted).

      The Supreme Court further explained:

            Violation of a defendant’s Sixth Amendment-secured
            autonomy ranks as error of the kind our decisions
            have called “structural”; when present, such an error
            is not subject to harmless-error review. . . . Structural
            error affect[s] the framework within which the trial
            proceeds, as distinguished from a lapse or flaw that is
            simply an error in the trial process itself. An error
            may be ranked structural, we have explained, if the
            right at issue is not designed to protect the defendant
            from erroneous conviction but instead protects some
            other interest, such as the fundamental legal principle
            that a defendant must be allowed to make his own
            choices about the proper way to protect his own
            liberty. An error might also count as structural when
            its effects are too hard to measure, as is true of the
            right to counsel of choice, or where the error will
            inevitably signal fundamental unfairness, as we have
            said of a judge’s failure to tell the jury that it may not



                                      -7-
J. A21043/20


           convict unless it finds the defendant’s guilt beyond a
           reasonable doubt.

           Under at least the first two rationales, counsel’s
           admission of a client’s guilt over the client’s express
           objection is error structural in kind.        Such an
           admission blocks the defendant’s right to make the
           fundamental choices about his own defense. And the
           effects of the admission would be immeasurable,
           because a jury would almost certainly be swayed by a
           lawyer’s concession of his client’s guilt.
Id. at 1511 (citations and quotation marks omitted).

     McCoy, however, did not recognize a new constitutional right.   In

Commonwealth v. Weiss, 81 A.3d 767 (Pa. 2013), our supreme court

stated:

           [O]nly a criminal defendant has the authority to
           concede criminal liability and authorize counsel to
           present a defense of diminished capacity. Counsel
           cannot do so over the objections of a client who
           maintains his innocence.         Commonwealth v.
           Weaver, . . . 457 A.2d 505, 506-07 (1983) (holding
           that even if diminished capacity was the only viable
           defense, trial counsel would be deemed ineffective for
           presenting this defense without the consent of the
           defendant).
Id. at 798. Furthermore, a recent panel of this court held:5

           [A] defendant’s “secured autonomy” under the Sixth
           Amendment is not a “new” constitutional right. See,
           e.g., Florida v. Nixon, 543 U.S. 175, 125 S. Ct. 551,
           160 L. Ed. 2d 565 (2004) (recognizing defendant’s
           ultimate authority to decide whether to plead guilty,
           waive jury trial, testify in his own defense, or take
           appeal); Faretta v. California, 422 U.S. 806, 95
S. Ct. 2525, 45 L. Ed. 2d 562 (1975) (explaining Sixth

5“This panel is not empowered to overrule another panel of the Superior
Court.” Commonwealth v. Beck, 78 A.3d 656, 659 (Pa.Super. 2013).


                                    -8-
J. A21043/20


            Amendment grants to accused personally right to
            make his own defense; Sixth Amendment speaks of
            “assistance” of counsel; “assistant,” however expert,
            is still assistant). McCoy simply applied a defendant’s
            well-rooted Sixth Amendment right to autonomy to a
            new       set    of   circumstances.       See,    e.g.,
            Commonwealth v. Garcia, 23 A.3d 1059 (Pa.Super.
            2011), appeal denied, 614 Pa. 710, 38 A.3d 823
            (2012) (holding application of criminal defendant’s
            long-standing constitutional right to effective
            assistance of counsel to new set of facts did not create
            “new constitutional right” under PCRA).             See
            42 Pa.C.S.A. § 9545(b)(1)(iii).

Commonwealth v. Hoffman, 2020 WL 200838 at *2 (Pa.Super. January 13,

2020) (unpublished memorandum) (quotation marks in original); see also

Commonwealth v. Manus, 2019 WL 2598179 (Pa.Super. June 25, 2019)

(unpublished memorandum). Therefore, appellant has failed to meet the first

prong of the new constitutional right timeliness exception.

      Assuming, arguendo, that McCoy recognized a new constitutional

right, the exception in Section 9545(b)(1)(iii) would still be inapplicable.

            Moreover, even assuming that McCoy announced a
            newly recognized constitutional right, appellant has
            failed to establish that the McCoy decision applies
            retroactively to cases on collateral review. The
            Supreme Court of Pennsylvania has expressly stated
            that “the language ‘has been held’ in Section
            9545(b)(1)(iii)    means    that   a   retroactivity
            determination must exist at the time that the petition
            is filed.” Commonwealth v. Abdul-Salaam, 812
A.2d 497, 502 (Pa. 2002) (emphasis added). The
            Supreme Court of the United States has also made no
            such determination.

Commonwealth. v. Traub, 236 A.3d 1112, 2020 WL 1922527 *3 (Pa.Super.

April 21, 2020) (unpublished memorandum) (emphasis and quotation marks


                                      -9-
J. A21043/20

in original). See also Commonwealth v. Murphy, 180 A.3d 402, 405-406

(Pa.Super. 2018) (holding new constitutional right exception only applies if

Supreme Court of United States or Supreme Court of Pennsylvania held right

at issue applies retroactively), appeal denied, 195 A.3d 559 (Pa. 2018).

      Here, appellant has failed to establish that McCoy has been held by the

Supreme Court of the United States to apply retroactively on collateral review.

See Commonwealth v. Brown, 2020 WL 3224911 (Pa.Super. June 15,

2020)   (unpublished    memorandum)      (holding   McCoy    does   not   apply

retroactively).6

      For the preceding reasons, appellant’s petition cannot satisfy either

prong of the PCRA’s new constitutional right timeliness exception and,

therefore, the PCRA court did not err or abuse its discretion in dismissing

appellant’s petition.

      Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 11/16/20




6 Several panels of this court have held McCoy does not apply retroactively,
including Commonwealth v. Parker, 2020 WL 755044 *3 (Pa.Super.
February 14, 2020) (unpublished memorandum).


                                    - 10 -